Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 USC 120 as follows:
The species comprising the features recited in claim 1, at least the feature of the groove extending at least partially over the bottom surface of the primer insert, has not been adequately described in the specification of the parent applications 61/456,664, 13/292,843, 14/011,202 and 15/406,844.  In the above listed parent applications, the groove appears to be located around the flash aperture at the surface of the recess bottom and does not extend all the way to the circular recess side wall as per the claim 1 of the instant application.   
Consequently, the effectively filed date for claims 1, 6, 8 and 9-14, is the filing date of the 15/936,976 parent application (now US patent No. 10,480,911, which is, 03/27/2018).  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 11-13, “a groove in the primer recess positioned around the primer flash aperture that extends over the top surface to the circular recess side wall and is adapted to receive the polymer overmolding over the bottom surface”, remain unclear.
Firstly, it is unclear whether the limitation, “the bottom surface”, refers to the bottom surface of the primer insert (i.e. the surface of the primer insert that is opposite the top surface of the primer insert), or to the previously recited “recess bottom” of line 8, which is not the same structure as the bottom surface of the primer insert.  The groove of the applicants invention extends over the recess bottom (actually over the surface of the recess bottom although it is noted that the surface of the recess bottom has not yet been claimed), and not over “the bottom surface” of the primer insert.  
Secondly, in lines 11-12, claiming that the groove “extends over the top surface” is confusing because in line 7, the recess has been claimed as being, “in the top surface that extends towards the bottom surface”.
The examiner suggests one approach to amending the claim to resolve this matter:
wherein the primer recess comprises a recess bottom surface and a circular recess side wall”.
And in claim 1, lines11-13, amend as follows: “a groove in the primer recess positioned around the primer flash aperture that extends over the [top] recess bottom surface to the circular recess side wall and is adapted to receive the polymer overmolding over the recess bottom surface”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,480,911 (the parent of the instant continuation application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the instant application are anticipated by or obvious over claims 1-13 of the ‘911 patent.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 and 16-20 of U.S. Patent No. 10,859,352 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1, 4-9 and 16-20 of the ‘352 patent.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-15 of U.S. Patent No. 10,845,169 B2claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1 and 13-15 of the ‘169 patent.
Claims 1, 6 and 8-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-16 of U.S. Patent No. 10,488,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1, 8-16 of the ‘165 patent.
Claims 1, 6 and 8-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-16 of US Patent No. 10,480,912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1 , 8-16 of the ‘912 patent.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-17 of U.S. Patent No. 10,466,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1 and 15-17 of the ‘021 patent.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-14 of U.S. Patent No. 10,466,020 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1 and 7-14 of the ‘020 patent.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 16-20 of U.S. Patent No. 10,458,762 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1, 4-8 and 16-20  of the ‘762 patent.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 15-19 of U.S. Patent No. 10,408,582 B2. Although the claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1-6 and 15-19  of the ‘582 patent.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-19 of U.S. Patent No. 10,359,262 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1 and 15-19 of the ‘262 patent.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-19 of U.S. Patent No. 10,274,293 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1 and 15-19 of the ‘293 patent.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-17 of U.S. Patent No. 10,240,905 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1 and 15-17  of the ‘905 patent.
Claims 1, 6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 15-18 of U.S. Patent No. 10,234,249 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1, 6 and 15-18   of the ‘249 patent.
Claims 1, 6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 and 11-17 of copending Application No. 16/587,338 (reference application). Although the claims at issue are not identical, they are not claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1, 8, 9 and 11-17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-14 of copending Application No. 16/587,333 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1-6 and 8-14 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and  9-15 of copending Application No. 16/587,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1, 7 and 9-15 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 and 11-17  of copending Application No. 16/587,351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1, 8, 9 and 11-17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15-19 of copending Application No. 16/519,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1-6 and 15-19 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 15-19 of copending Application No. 15/936,962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 8-14 of the instant application are anticipated by or obvious over claims 1, 4, 5 and 15-19 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
The obviousness type double patenting rejection of Claims 1, 6 and 8-14 as being unpatentable over claims 1-13 of U.S. Patent No. 10,480,911 has been repeated since the terminal disclaimer filed 12/23/2020 makes no reference to US patent 10,480,911.  
It is noted that on page 6 of the arguments filed 12/23/2020, reference was made to an obvious type double patenting rejection over the claims of “copending Application 10/480,911”.  However, US 10,480,911 is a patent and not an application and likely explains why US patent 10,480,911 is not listed on the terminal disclaimer filed 12/23/2020.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: “wherein the primer flash aperture is adapted to receive a polymer overmolding to form a flash hole; and a groove in the primer recess positioned around the primer flash aperture adapted to receive a polymer overmolding, wherein the groove extends over the recess bottom surface to the circular recess side wall and the groove is adapted to receive polymer over the recess bottom surface”’.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pennell et al. (US 2021/0041211 A1), effective filing date of 3/13/2018 (which is before the effectively filed date of claims 1, 6 and 8-14 of the instant application – see the above discussion under the priority section on page 2), discloses in Figs. 1a and 3, a groove in the primer recess positioned around the primer flash aperture that extends over the recess bottom surface and extends some distance towards to the circular recess side wall of the primer recess and is adapted to receive the polymer overmolding over the recess bottom surface.  Note the retaining portion 59 shown in Fig. 3.  The groove and its extent is best seen in Fig. 1, which does not show the groove extending all the way to the circular recess side wall.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES S BERGIN/            Primary Examiner, Art Unit 3641